Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 26 January 1809
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Dear Grandpapa 
                     
                     Edghill January 26th 1809
                  
                  I would have written to you last post, if I had had time, but I am determined to do it this, although I have not much to say, unless I talk about the plants; those in the large box were killed to the roots, but they are coming up all over the box; those in the small pot were killed also, but are putting out small fresh buds; the evergreens have lost all their leaves but one branch on each, which look lively enough; in the large pot, there is not the least appearance of life, but Mama preserved a little pod full of seed from it. poor James has been inoculated with the Vaccine and is very unwell; Benjamin has had it but he did not have a fever. you must pardon this letter so full of mistakes, for it is written by candle light, I have been writing almost allday; give my love to Mrs S. H. Smith, the children and mama send theirs to you. I am dear Grand-Papa your most affectionate Grand Daughter
                  
                     Ellenora Wayles Randolph 
                     
                  
                  
                     The sweet scented grass looks very badly although Mama seperated the Roots and planted them with great care in a box of fine rich mould and the season in which it was done was warm and rainy. 
                     yours affectionately
                  
                  
                     E W R.
                  
               